DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “relatively” in claim 7 is a relative term which renders the claim indefinite. The term “relatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner interprets the claim as having larger cells on the wearer-facing layer as compared to the cells on the outward-facing layer.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the following claims recite broad and narrow limitations:
Claims 8 and 16 recite the broad recitation “basis weight of 20 gsm to 50 gsm”, and the claim also recites “more preferably 25gsm to 45 gsm”, and “30 gsm to 40 gsm” which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 9  and 17 recite the broad recitation “caliper of  0.20 mm to 0.6mm”, and the claim also recites “more preferably 0.25 mm to 0.55 mm”, and “.30 mm to 0.45 mm” which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 11 recites the broad recitation caliper of “1 mm to 5 mm”, and the claim also recites “more preferably 1.5 mm to 3.5mm”, and “.2.0 mm to 3.0 mm” which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 12 recites the broad recitation caliper of “web material comprises predominately cotton fibers”, and the claim also recites “preferably substantially entirely cotton fibers” which is the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

6.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitations CWD and CWPA are not defined in the claim.  Clarification is required.


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bewick-Sonntag US Patent Application Publication 2017/0319403.

As to claim 1, Bewick-Sonntag teaches a feminine hygiene pad 10 comprising a liquid-permeable topsheet 12/14, a liquid-impermeable backsheet 16, and an absorbent layer 18 disposed between the topsheet 14 and the backsheet 16 (Figure 12; paragraph 0269-0270),wherein the topsheet 14 comprises a fibrous nonwoven web material comprising hydrophilic fibers (paragraphs 0199, 0201);

wherein the absorbent layer comprises an open-celled foam formed through
polymerization of a HIPE (paragraphs 0082-0083, 0087);

wherein the topsheet and the absorbent layer are disposed in direct face-to-face
relationship with each other – where Bewick-Sonntag teaches the topsheet is incorporated into the absorbent core 18 (paragraphs 0221, 0228, 0276).

Bewick-Sonntag does not specifically teach the topsheet and absorbent core are attached to each other within a bonding region of at least 15 cm2  or that the bonding attachment is within a 6 mm radius.  However, Bewick-Sonntag does teach the topsheet and absorbent core are integrated and wells are formed in the bonding region and the number of wells is set according to the pattern chosen during the formation means  (paragraphs 0222, 0232).  Further Bewick -Sonntag teaches the needlepunched areas are in close proximity to each other (paragraph 0224).  It would have been obvious to one having ordinary skill in the art at the time the invention as originally filed to provide the claimed bonding region to provide a desired rigidity , resilience, and integrity of the absorbent article (paragraph 0225).  

As to claim 2, Bewick-Sonntag teaches the layers can be combined together by an adhesive is desired (paragraphs 0213, 0265). Bewick-Sonntag further teaches discontinuous or intermittently deposited adhesives (paragraph 0265) so as to form bonded areas while leaving interspersed unbonded areas between the topsheet and the absorbent layer within the bonding region.

As to claim 3, the nonwoven web material comprises cotton fibers (paragraph 0201).

As to claim 4,  the nonwoven web material comprises predominately cotton fibers  - where Bewick-Sonntag teaches cotton fibers and also teaches the nonwoven can be either substantially or completely free of one or more of the materials, thus, the nonwoven can also be substantially cotton (paragraph 0201).

As to claim 5, the nonwoven web material also comprises fibers spun from thermoplastic polymeric resin (paragraphs 0201, 0203-0204, 0212).

As to claim 6,  the nonwoven web material has been hydroentangled (paragraph 0203).

As to claim 7, Bewick-Sonntag teaches the foam pieces can have different cell sizes with lower average cell  size on one surface (paragraph 0107). Bewick-Sonntag teaches the open cell foam pieces may be profiled along the vertical axis where smaller pieces are located below larger pieces (paragraphs 0112-0113). 

As to claim 8, the fibrous nonwoven web material has a basis weight of 20 gsm to 50 gsm, more preferably 25 gsm to 45 gsm, and even more preferably 30 gsm to 40 gsm (paragraphs 0075, 0205).

As to claim 9,  the fibrous nonwoven web material has a caliper of 0.20 mm to 0.60 mm, more preferably 0.25 mm to 0.55 mm, and even more preferably 0.30 mm to 0.45 mm (Table 1).

As to claim 10, the absorbent layer comprises an arrangement of perforations present in at least the bonding region where Bewick-Sonntag teaches the wells are patterned and penetrate between 10-100% of the absorbent core (paragraphs 0220, 0222-0225).

As to claim 11, Bewick-Sonntag teaches a feminine hygiene pad 10 comprising a liquid-permeable topsheet 12/14, a liquid-impermeable backsheet 16, and an absorbent layer 18 disposed between the topsheet 14 and the backsheet 16 (Figure 12; paragraph 0269-0270),wherein the topsheet 14 comprises a fibrous nonwoven web material comprising hydrophilic fibers (paragraphs 0199, 0201). 
Bewick-Sonntag does not teach the absorbent layer has a CWPA greater than the CWPD.  Bewick-Sonntag does teach a HIPE foam having a similar structure as the present invention, thus it would be capable of having similar CWPA and CWPD results. 

Bewick-Sonntag teaches the fibrous nonwoven web material has a caliper of 0.20 mm to 0.60 mm, more preferably 0.25 mm to 0.55 mm, and even more preferably 0.30 mm to 0.45 mm (Table 1).

wherein the topsheet and the absorbent layer are disposed in direct face-to-face
relationship with each other – where Bewick-Sonntag teaches the topsheet is incorporated into the absorbent core 18 (paragraphs 0221, 0228, 0276).

Bewick-Sonntag does not specifically teach the topsheet and absorbent core are attached to each other within a bonding region of at least 15 cm2  or that the bonding attachment is within a 6 mm radius.  However, Bewick-Sonntag does teach the topsheet and absorbent core are integrated and wells are formed in the bonding region and the number of wells is set according to the pattern chosen during the formation means  (paragraphs 0222, 0232).  Further Bewick -Sonntag teaches the needlepunched areas are in close proximity to each other (paragraph 0224).  It would have been obvious to one having ordinary skill in the art at the time the invention as originally filed to provide the claimed bonding region to provide a desired rigidity , resilience, and integrity of the absorbent article (paragraph 0225).  

As to claim 12,  the nonwoven web material comprises predominately cotton fibers  - where Bewick-Sonntag teaches cotton fibers and also teaches the nonwoven can be either substantially or completely free of one or more of the materials, thus, the nonwoven can also be substantially cotton (paragraph 0201).

As to claim 13, the nonwoven web material also comprises fibers spun from thermoplastic polymeric resin (paragraphs 0201, 0203-0204, 0212).

As to claim 14,  the nonwoven web material has been hydroentangled (paragraph 0203).

As to claim 15, Bewick-Sonntag teaches the foam pieces can have different cell sizes with lower average cell  size on one surface (paragraph 0107). Bewick-Sonntag teaches the open cell foam pieces may be profiled along the vertical axis where smaller pieces are located below larger pieces (paragraphs 0112-0113). 

As to claim 16, the fibrous nonwoven web material has a basis weight of 20 gsm to 50 gsm, more preferably 25 gsm to 45 gsm, and even more preferably 30 gsm to 40 gsm (paragraphs 0075, 0205).

As to claim 17,  the fibrous nonwoven web material has a caliper of 0.20 mm to 0.60 mm, more preferably 0.25 mm to 0.55 mm, and even more preferably 0.30 mm to 0.45 mm (Table 1).

As to claim 18, the absorbent layer comprises an arrangement of perforations present in at least the bonding region where Bewick-Sonntag teaches the wells are patterned and penetrate between 10-100% of the absorbent core (paragraphs 0220, 0222-0225).






11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781